United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-3909
                                ___________

Leroy McCoy, also known as Malik       *
A. Khabir,                             *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Linda Hunt, Nurse, North Central Unit, *
ADC; Bernard Williams, CMS             *
Infirmary Manager, East Arkansas       * [UNPUBLISHED]
Reginal Unit, ADC; Melissa Hardin,     *
Nurse, North Central Unit, ADC;        *
Chris Spurlock, Nurse, North Central *
Unit, ADC; Vickie Bybee, Regional      *
Vice-President of CMS; Tom Gensler, *
Regional Medical Director, CMS; Ella *
Taylor, RNP, East Arkansas Regional *
Unit; Thomas Hartmann, Originally      *
sued at “T. Hartman”; Mekka Morrison *
Spurlock, originally sued as “Mecca    *
Morrison”; Barbara Gilbert, originally *
sued as “B. Gilbert”; Brenda Spears    *
Bearden, originally sued as “Brenda    *
Spears,”                               *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: February 3, 2005
                             Filed: February 14, 2005
                              ___________
Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Arkansas inmate Leroy McCoy, a/k/a Malik A. Khabir, appeals the district
court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Having
carefully reviewed the record, see Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir.
2000) (standard of review), we affirm for the reasons stated in the district court’s
well-reasoned opinion, see 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                        -2-